Citation Nr: 1530099	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  08-14 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to service connection for anemia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Slovick, Counsel




INTRODUCTION

The Veteran had active service from April 1972 to April 1994.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In a November 2011 decision, the Board reopened the claim and remanded the appeal for additional development.  Thereafter, in January 2014, the Board remanded the issue for an additional medical opinion.  The issue is now ready for adjudication.  


FINDING OF FACT

The Veteran's anemia, which is characterized as a genetic disease, was initially manifested and diagnosed during service.


CONCLUSION OF LAW

The criteria for establishing service connection for anemia are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 1990).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As the Board's decision to grant service connection for the claimed disability is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

Evidence and Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. §§ 38 U.S.C.A. 1110, 1131 (West 2014); § 38 C.F.R. 3.303(a) (2014).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be granted for congenital diseases, but not congenital defects.  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  "A congenital or developmental condition that is progressive in nature-that can worsen over time-is a disease rather than a defect.  A progressive congenital or developmental condition does not become a defect simply because it ceases to progress."  O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).

Service connection may be granted for congenital or hereditary diseases if initially manifested in, or aggravated by service.  VAOPGCPREC 82-90; VAOPGCPREC 67-90.  In particular, a hereditary disease does not always rebut the presumption of soundness, and, thus, diseases of hereditary origin can be incurred in service.  VAOPGCPREC 67-90.  According to this opinion, such diseases "can be considered to be incurred in service if their symptomatology did not manifest itself until after entry on duty."  Id.  The opinion went on to explain that "only when symptomatology and/or pathology exist can he or she be said to have developed the disease."  Id. "  In this context, the term "pathology" is used in the sense of an active disease process, not just a mere predisposition to develop a disease, which process may or may not precede symptomatology." Id. 

VAOGCPREC 82-90 focused on the distinction between defects and diseases.  VAOGCPREC 67-90 specifically addressed "whether an hereditary disease under 38 C.F.R. § 3.303(c) always rebuts the presumption of soundness found in 38 U.S.C. §§ 311 [1111] and 332 [1132]," and concluded that it did not. 

This opinion held that service connection may be granted for hereditary diseases, which either first manifest themselves during service, or which pre-exist service and progress at an abnormally high rate during service.  VA's General Counsel stated that the point at which the individual starts to manifest the symptoms of, or have pathological changes associated with the disease is a factual (not legal) issue, and must be determined in each case based on all the medical evidence of record.

The Veteran has asserted that she was diagnosed with and treated for anemia during her service.  Her service treatment records confirm this.  The Veteran was not indicated as experiencing any anemia at the time of her April 1972 entrance examination, however a March 1982 treatment note demonstrates hospitalization and treatment for anemia (although no etiology was provided).  Further service treatment records show treatment in November 1980, indicated as treatment for hypochronic microcytic anemia; an October 1982 service treatment record indicated her anemia as probable thalassemia.  Other service treatment records from July and November 1984 indicated that the Veteran was experiencing pregnancy related anemia.  Her separation examination history of February 1994 noted her history of anemia, but the examiner did not indicate any anemia at that time.

Post-service, a September 2008 VA examiner concluded that the mild microcytic anemia the Veteran was currently diagnosed with was the same mild microcytic anemia noted in service.  The examiner also concluded that the microcytic anemia was most likely related to thalassemia which would be a congenital disorder acquired at birth and not while on active duty.  The examiner also indicated that the Veteran's anemia had been worsened at times which would be superimposed on her chronic underlying anemia.

The Veteran underwent another VA examination in November 2011.  The examiner concluded that the Veteran had alpha thalassemia which was an inherited genetic autosomal recessive blood disease.  The examiner also concluded that it was more likely than not that the Veteran had the disease prior to entering service and it was less likely as not that the condition increased in severity beyond the natural progression of the disease.  

In a March 2014 addendum opinion a VA examiner, following a review of the claims file, found that the record did not clearly and unmistakably establish that the Veteran's inherited generic autosomal recessive blood disease existed prior to her entry into active service.  

The examiner noted that the Army enlistment physical was silent for anemia or any inherited genetic autosomal recessive blood disease to include thalassemia, noting that there were no enlistment labs available for review.  The examiner explained that alpha thalassemia was diagnosed in-service and that such a diagnosis could be definitively made only through genetic testing.  The examiner additionally noted that the record clearly and unmistakably showed that the pre-existing inherited genetic autosomal recessive blood disease, to include thalassemia was not aggravated by service and that any increase in the disability was due to the natural progression of the disease.

As aptly noted by the medical evidence of record, the Veteran's alpha thalassemia is a genetic disease process, as such, it is a "disease" within the meaning of applicable legislation governing claims for service connection.  38 U.S.C.A. §§ 1110, 1131; VAOGCPREC 82-90; VAOGCPREC 67-90.

Because the Veteran's alpha thalassemia was first diagnosed while in service, the burden of proof is on the government to rebut the presumption of sound condition upon entry into service by showing that the disorder clearly and unmistakably existed prior to service and, if the government meets this requirement, by showing that the disorder clearly and unmistakably was not aggravated in service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (emphasis added).

In this case, the March 2014 VA examiner stated in no uncertain terms that the evidence did not show clearly and unmistakably that the Veteran's alpha thalassemia existed prior to service.  While earlier examiners indicate that the Veteran had anemia prior to service, the March 2014 examiner is shown to use the correct evidentiary standard, i.e. whether the evidence clearly and unmistakably demonstrates that the disease existed prior to service.  The examiner noted that the standard was not met due to the fact that the clinical evidence necessary to show the disease pathology was genetic testing-and such was not conducted prior to service.  

The evidence fails to establish that the disorder existed prior to service.  The Board need not determine whether the Veteran's anemia was aggravated beyond its natural progression as the first prong of the test to rebut the presumption of soundness is not met.  Instead, the record evidence demonstrates that it initially manifested and diagnosed during service and has continued to the present time.  Therefore, service connection for alpha thalassemia is warranted.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Benefit of reasonable doubt has been resolved in favor of the Veteran.
ORDER

Service connection for anemia is granted.




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


